THE COURT.
This was an action brought by the appellee corporation against Martin Gould and three other defendants owning lands lying under the Maricopa Canal in Maricopa County to enjoin and restrain said defendants from entering upon said canal, interfering with the headgates therein, or in any manner obstructing the appellee in the operation and management of its said canal and headgates. The case involves the same questions as that of Hayois v. Salt River Canal Co., (decided at the present term), ante, p. 285, 71 Pac. 944. Por the reasons given in the opinion in that case the judgment here appealed from is also affirmed.